DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 10, 11, 13 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cai et al. (United States Patent 9,106,022).
With respect to Claim 1: 
Cai discloses a transmission line - land grid array (TL-LGA) socket assembly (FIG. 3; 100, 200, and 300), comprising:

a package (FIG. 4, 200) having a base layer (FIG. 4, see notation), the base layer includes a signal pad (FIG. 4, see notation) and a ground strip (FIG. 4, see notation), wherein the base layer (FIG. 4, see notation) is above the conductive layer (FIG. 4, 4) of the housing body (FIG. 4, 1) of the TL-LGA socket, wherein the ground strip (FIG. 4, see notation) is above the horizontal portion (FIG. 4; 22, 32) of the interconnect of the TL-LGA socket (2, 3), and wherein the horizontal portion (FIG. 4, 32) is coupled to the signal pad (FIG. 4, see notation) on the base layer.
[AltContent: arrow][AltContent: textbox (Base layer)][AltContent: arrow][AltContent: textbox (top surface)][AltContent: textbox (gap)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Signal pad)][AltContent: arrow][AltContent: textbox (Ground strip)][AltContent: arrow][AltContent: textbox (bottom surface)]
    PNG
    media_image1.png
    615
    809
    media_image1.png
    Greyscale

With respect to Claims 3, 13:
Cai discloses the TL-LGA socket assembly, further comprising a gap (FIG. 4, see notation) between the ground strip and the signal pad.
With respect to Claims 7, 17:
Cai discloses the TL-LGA socket assembly, wherein the horizontal portion (FIG. 4; 22, 32) of the interconnect (2, 3) is parallel to the ground strip (FIG. 4, see notation) on the base layer to create a microstrip.
With respect to Claim 10:
Cai discloses a package substrate (FIG. 3), comprising:
a base layer (FIG. 4, see notation); and 
a signal pad (FIG. 4, see notation) and a ground strip (FIG. 4, see notation) on the base layer, wherein the ground strip is (FIG. 4, see notation) adjacent to the signal pad (FIG. 4, see notation).
With respect to Claim 11:
Cai discloses the package substrate, wherein the ground strip (FIG. 4, see notation) is positioned above a horizontal portion (FIG. 4, 22, 32) of an interconnect of a TL-LGA socket (FIG. 4, 2, 3), wherein the horizontal portion (FIOG. 4, 32) is coupled to the signal pad (FIG. 4, see notation) on the base layer (200), wherein the base layer (200) is above a conductive layer (FIG. 4, 4) of a housing body (FIG. 4, 1) of the TL-LGA socket (FIG. 3, 100), wherein the interconnect (FIG. 4, 3) is in the housing body (FIG. 3, 1), wherein the interconnect (FIG. 4, 3) includes a vertical portion (FIG. 4, 31) coupled to a horizontal portion (FIG. 4, 32), and wherein the housing body (FIG. 4, 1) has a top surface (FIG. 4, 4) and a bottom surface (FIG. 4, 5) that is opposite from the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (United States Patent 9,106,022) in view of Masuda et al. (United States Patent 9,474,147).
With respect to Claims 2, 12:
Cai discloses the TL-LGA socket assembly. 
Cai does not expressly disclose wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad.

[AltContent: textbox (w2)][AltContent: textbox (w1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (ground strip)]
    PNG
    media_image2.png
    362
    678
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Masuda and provide a width of the ground strip greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad so as to improve performance by reducing cross-talk between signal terminals. (Column 1, lines 33-37).

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (United States Patent 9,106,022) in view of Lin et al. (United States Patent 9,059,519).
With respect to Claims 4, 14:
Cai discloses the TL-LGA socket assembly.

However, Lin teaches wherein the ground strip (FIG. 1, 131) is coupled to a ground pad (FIG. 1, 133) on the base layer (FIG. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Lin and provide the ground strip is coupled to a ground pad on the base layer so as to provide effective shielding via ground matrix to reduce cross-talk noise between signal terminals.
With respect to Claims 6, 16:
Cai in view of Lin discloses the TL-LGA socket assembly, wherein the ground strip (Lin, FIG. 1, 132) is coupled to the ground pad (Lin, FIG. 1, 133) in at least one of a longitudinal axis (Lin, FIG. 1, see notation L) and an orthogonal axis (Lin, FIG. 1, see notation V), and wherein the ground strip (Lin, FIG. 1, 132) is coupled to the ground pad (Lin, FIG. 1, 133) in the orthogonal axis (Lin, FIG. 1, see notation V) with a ground via (Lin, FIG. 1, V).
[AltContent: textbox (Orthogonal axis V)][AltContent: arrow][AltContent: textbox (Longitudinal axis L)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    453
    619
    media_image3.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (United States Patent 9,106,022) in view of Altabella Lazzi et al. (United States Patent Application Publication 2015/0170996).
With respect to Claim 20:
Cai discloses an assembly (FIG. 3; 100, 200, and 300), comprising:
a package substrate (FIG. 4, 200); 

a TL-LGA socket (FIG. 4, see 100) coupled to the package substrate (FIG. 4, 200), the (TL-LGA) socket (100) including: 
an interconnect (FIG. 4; 2, 3) in a housing body (FIG. 4, 1), the interconnect includes a vertical portion (FIG. 4; 21, 31) and a horizontal portion (FIG. 4; 22, 32), wherein the housing body (1) has a top surface (FIG. 4, 4) and a bottom surface (FIG. 4, 5) that is opposite from the top surface (FIG. 4, 4), wherein the top surface (4) is a conductive layer (Column 4, lines 59-67), wherein the base layer (FIG. 4, see notation) is above the conductive layer (FIG. 4, 4) of the housing body (1) of the TL-LGA socket (100), wherein the ground strip (FIG. 4, see notation) is above the horizontal portion (22, 32) of the interconnect of the TL-LGA socket (2, 3), and wherein the horizontal portion (22, 32) is coupled to the signal pad (FIG. 4, see notation) on the base layer (FIG. 4, see notation).
Cai does not expressly disclose an integrated circuit die coupled to the package substrate.
However, Altabella Lazzi teaches an integrated circuit die(FIG. 1, 102) coupled to the package substrate (FIG. 1, 104) ([0019], lines 8-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Altabella Lazzi and provide an integrated circuit die coupled to the package substrate so as to provide .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (United States Patent 9,106,022) in view of Altabella Lazzi et al. (United States Patent Application Publication 2015/0170996) and further in view of Masuda et al. (United States Patent 9,474,147).
With respect to Claim 21:
Cai in view of Altabella Lazzi discloses the assembly, wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip (FIG. 4, see notation) is adjacent to the signal pad (FIG. 4, see notation), and wherein the horizontal portion (fig. 4, 22, 32) of the interconnect (2, 3) is parallel to the ground strip (FIG. 4, see notation) on the base layer (FIG. 4, 200) to create a microstrip.
Cai in view of Altabella Lazzi discloses the TL-LGA socket assembly of claim 1. 
Cai in view of Altabella Lazzi does not expressly disclose wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad.
However, Masuda teaches wherein a width (FIG. 3, see notation w1) of the ground strip (FIG. 3, 3b) is greater than a width (FIG. 3, see notation w2) of the horizontal portion (FIG. 3, 8a), and wherein the ground strip (FIG. 3, 3b) is adjacent to the signal pad (FIG. 3, 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai in view of Altabella Lazzi with the 
With respect to Claim 22:
Cai in view of Altabella Lazzi and further in view of Masuda discloses the assembly, further comprising a gap (Cai, FIG. 4, see notation) between the ground strip (Cai, FIG. 4, see notation) and the signal pad (Cai, FIG. 4, see notation).

Allowable Subject Matter
Claims 5, 8, 9, 15, 18, 19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 5, 15 and 23, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the TL-LGA socket assembly, wherein the ground strip has a rectangular shape, and wherein the ground strip includes at least one of a rounded corner and a perpendicular corner, as recited in claim 5, 15 and 23, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 8, 18 and 24, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the signal and ground pads on the base layer have a reduced pad area, as recited in claim 8, 18 and 24, in conjunction with ALL the remaining limitations of the base claims. 
wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening, as recited in claim 9, 19 and 25, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831